ORDER
PER CURIAM.
Harold Gray appeals from his conviction following jury trial for the crime of violence against an employee of the Department of Corrections, section 217.885, RSMo 2000, a class B felony, and his sentence as a prior and persistent offender of twenty years imprisonment to be served consecutively to the sentence he was then serving. He claims that the trial court plainly erred when it did not sua sponte declare a mistrial during the State’s closing argument because the prosecuting attorney’s comments appealed to the passions and prejudices of the jury when the prosecutor argued that his prior convictions were the basis for finding him guilty *122of the charged offense. The judgment of conviction is affirmed. Rule 30.25(b).